Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kadijatu Bakarr, a native and citizen of Sierra Leone, petitions for review of an order of the Board of Immigration Appeals (“Board”) dismissing her appeal from the immigration judge’s denial of her motion to reopen immigration proceedings. We have reviewed the record and the Board’s order and conclude that the Board did not abuse its discretion in upholding the denial of Bakarr’s motion. See 8 C.F.R. §§ 1003.2(a), 1003.23(b)(1) (2011). Accordingly, we deny the petition for review for the reasons stated by the Board. See In re: Bakarr (B.I.A. Mar. 21, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.